Title: James P. Cocke to Thomas Jefferson, 23 April 1812
From: Cocke, James Powell
To: Jefferson, Thomas


          
                  Dear Sir 
                    
                     apl 23d 1812
          
                  I am sorry to observe that the geting supply of fish is most uncertain, not having made arrangt to command them. yet If you will send at the risque be assured I will do my indeavour to procure them. I shall shortly set about some method in order to have them at command & would think the fall prop 
                  would be more proper to remoove them as they are now spawning & much more certain to get them with much esteem am Dr Sir
          yr Obt Sert
                  J P Cocke
        